Citation Nr: 1701537	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to December 1970.  He also had additional military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case for an adequate determination.  The Veteran contends that he has ischemic heart disease as a result of herbicide exposure in the Republic of Vietnam.  VA records dated in May 2012 indicate the Veteran's claims file was lost and that it has been rebuilt.  Although the available VA record includes service treatment and personnel records dated during the Veteran's active service from March 1969 to December 1970, it is unclear if other pertinent service records are missing.  

In correspondence dated in August 2012 the Veteran was, in essence, requested to provide information identifying a specific 60-day period when he served in Vietnam.  Testimony and statements provided in support of the Veteran's claim reference memory problems subsequent to a post-service motor vehicle accident in 1991.  However, at his September 2016 hearing, he recalled having been in Da Nang, Vietnam, from six to twelve weeks and having attended the Bob Hope Christmas Show in December 1969.  

Available service personnel records show he was transferred to FLECOMPRON FIVE NAF NAHA (VCRON FIVE), Okinawa, on April 21, 1969, and that he was transferred to the USS CONSTELLATION on August 9, 1970.  In correspondence received by VA in January 2012 the Veteran reported that he had served in-country in Vietnam with duties involving aircraft recovery, and that he had also worked on the USS CONSTELLATION during her dry dock in Bremerton, Washington, presumably after August 9, 1970.  The Board finds there is sufficient information as to the Veteran's reported service with VCRON Five in Da Nang including during December 1969 to warrant further VA assistance in substantiating his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Joint Services Records Research Center (JSRRC) take appropriate action to assist the Veteran in verifying the claim that his duties with FLECOMPRON FIVE NAF NAHA (VCRON FIVE) in Okinawa included visitation to Da Nang, Vietnam, during a six to twelve week period in and around December 1969.

2.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

